Title: To George Washington from Colonel Israel Shreve, 7 April 1778
From: Shreve, Israel
To: Washington, George



Sir
Mountholley [N.J.] April 7th 1778

this moment I Received Intillegence that the Enemy has Landed at Squan between 600 & 1000 men, And Distroyed all the Salt and works in that Neighbourhood.
If your Excy Should think proper to Send more troops to this Quarter, with Artillery, I Beg for the Jersey Compy of Artillery, at present Commanded by Capt: Lt Seth Bowen.
the Spirit of Burning prevails Still Among those Misarable Villons at billingsport, Last night they Come to Woodberry in a Skulking Manner and Burnt two Whig houses, and ordered other famalys to move out in a few Days or they would Burn them in them. I am your Excys very Huml. Servt

I. Shreve Col: Comdt

